Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 19, 2005                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

  127089                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  LINDA NOYCE, Personal Representative of the                                                          Robert P. Young, Jr.
  Estate of TONY LEE WENTWORTH, Deceased,                                                              Stephen J. Markman,
                                                                                                                      Justices
  and HENRY NOYCE,

               Plaintiffs-Appellants, 

  v        	                                                        SC: 127089
                                                                    COA: 247927
                                                                    Genesee CC: 00-068909-NI
  THOMPSON-MCCULLY COMPANY, 

          Defendant/Third-Party Plaintiff, 

  and
  DEPARTMENT OF TRANSPORTATION,

          Defendant/Third-Party Plaintiff-                                 

          Appellee,             

  and
  PK CONTRACTING, INC., and DENRON 

  CONTRACTING, INC., 

           Third-Party Defendants.                              


  _________________________________________/

        On order of the Court, the application for leave to appeal the August 17, 2004
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        CAVANAGH and KELLY, JJ., would grant leave to appeal.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 19, 2005                    _________________________________________
           s1012                                                               Clerk